DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “a plastic container with metal closures” as well as “seaming of plastic cans with metal closures using double-seamer”. It is not clear if the claimed method required two steps of seaming the metal closures (one before filling, and one after filling), or not. It is not clear if the container required only a single metal closure which was added after filling, or not.
Claim 1 recites “specified seam specification”. It is not clear what these would be.
Claim 2 recites “the suitable conditions of filling fruits into plastic cans in step (a) includes…”. It is not clear if all of the following choices are required, or simply one of them.
Claim 5 recites “the inert gas comprise at least one of nitrogen or carbon dioxide”. It is not clear if other gases can be used or not. It is suggested that applicant use language in the form of: “selected from the group consisting of”.
Claim 5 recites “0.1 psi to 50. Psi (approximately 689.48 Pa to approximately 344,737.86 Pa)”. It is not clear which pressure range is required since they are no exactly the same. It is not clear if this is the pressure within the can after sealing, or whether this is the pressure of the gas before insertion.
Claim 6 recites “metal sanitary ends or easy open metal closures via a double seamer”. It is not clear if this is the same “double seamer” of parent claim 1 or not. It is not clear if these are the same elements as the “metal closures” in parent claim 1 or not. It is not clear what would constitute a “metal sanitary end” or “easy open metal closure”.
Claim 8 recites “the critical seaming parameters for seamer set-up include…”. It is not clear if all of the following choices are required, or simply one of them.
Claim 9 recites the limitation "the overlapping".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the seaming thickness".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the seaming compression".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the cookers comprise at least on of…”. It is not clear if other cookers can be used or not. It is suggested that applicant use language in the form of: “selected from the group consisting of”.
Claim 13 recites “the thermal processing parameters to be controlled in step ( c)  includes…”. It is not clear if all of the following choices are required, or simply one of them.
Claim 14 recites the “heating temperature of the seamed plastic cans”. It is not clear if this is the temperature of air in the cooker, the temperature of the container, the temperature of the food, or some other element.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “5 minutes to 1 hour”, and the claim also recites “preferably 10 to 40 minutes” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites “1.0 psi to 50. Psi (approximately 6,894.76 Pa to approximately 344,737.86 Pa)”. It is not clear which pressure range is required since they are no exactly the same. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “1°C to 40°C”, and the claim also recites “preferably 2°C to 35°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites “0.01 psi to 15.0 Psi (approximately 68.95 Pa to approximately 103,421.36 Pa)”. It is not clear which pressure range is required since they are no exactly the same. 
Claim 18 recites the cans “are stored for labelling and distribution”. It is not clear if the claim only requires storage, or whether labelling and distribution are also required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Umlah et al [Pat. No. 5,071,029] in view of Harrison [Pat. No. 2,982,440].
Umlah et al teach a method for preserving foods by use of a plastic container with metal closures (Figure 5, #20, 22, 24), filling the container with foods and liquid (column 1, line 5; column 13, line 36), an absence of container deformation or paneling (column 5, lines 10-20), sealing the container and closures with double seams to provide hermetic seals (Figure 5; Figure 7), thermally processing or retorting the sealed cans without deformation and paneling (column 12, line 63 to column 13, line 3), controlling headspace and filling temperature (column 13, line 34-45), a headspace of about 4mm (column 13, line 43), a filling temperature of about 70-80C (column 13, line 37), a seam overlap of greater than about 1.0 mm (column 12, line 61), a seam compression of about 20-30% (column 12, line 59), a compressed flange thickness of about 0.23-0.58 mm (column 3, line 66), a lid thickness of about 0.20-0.25 mm (column 4, line 5), the double seam seal having three layers of lid and two layers of compressed flange (Figure 7) which would result in a seam thickness of about 1.06-1.91 mm, the retort and cooling operations occurring at controlled ranges of pressure, temperature, and time (column 13, lines 45-57), the food reaching a temperature of about 110-130C (column 13, line 21), a retort pressure of about 10.2 psi (column 13, line 23), a cooling temperature of 30-35C at 0 psi for 20-30 minutes (column 13, line 54), next subjecting the cans to normal atmospheric conditions (column 13, line 56), and the cans being transported, handled, and labeled (column 5, line 60-65).
Umlah et al do not explicitly recite fruit (claim 1), and a cooling pressure of 0.01-15.0 psi (claim 17).
Schrenk teaches a process for canning foods including fruit in plastic containers (column 1, line 37). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fruit into the invention of Umlah et al, in view of Harrison, since both are directed to methods of canning food, since Umlah et al simply did not mention specific types of food to be canned, since fruit was commonly canned in plastic containers as shown by Harrison, and since many consumers desired canned fruit as part of their diet.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed cooling pressure into the invention of Umlah et al since Umlah et al already included cooling at 30-35C at 0 psi for 20-30 minutes (column 13, line 54) and next subjecting the cans to normal atmospheric conditions (column 13, line 56), since normal atmospheric conditions were commonly accepted to be 14.7 psi and 20C, and since the claimed cooling pressure would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of fruit, the size and thickness of the can, and/or the amount of fruit in the method of Umlah et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Umlah et al, in view of Harrison, as applied above, and further in view of Diamond et al [Pat. No. 5,804,237].
Umlah et al and Harrison teach the abovementioned concepts. Umlah et al do not explicitly recite nitrogen gas at 0.1-50 psi (claim 5). Diamond et al teach a method for canning foods by inserting liquefied or solidified inert gas (abstract) such as nitrogen or carbo dioxide (column 3, line 50) to produce a pressure of 10-20 psi (column 4, line 26). It would have been obvious to one of ordinary skill in the art to incorporate the claimed inert gas into the invention of Umlah et al, in view of Diamond et al, since both are directed to methods of canning food, since Umlah et al already included a head space, since canned foods commonly included an inert gas producing a pressure of 10-20 psi (column 4, line 26) as shown by Diamond et al, and since this extra internal pressure would further prevent deformation and paneling of the can of Umlah et al.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Umlah et al, in view of Harrison, as applied above, and further in view of Brooks et al [Pat. No. 3,886,296].
Umlah et al and Harrison teach the abovementioned concepts. Umlah et al do not explicitly recite a pH of 2-6 (claim 4), and heating at 50-150C for five minutes to one hour (claim 14). Brooks et al teach a method for canning foods by reducing the pH below 5.0 (column 3, line 20) and providing a thermal treatment at 212F or below for 10-15 minutes (column 5, line 22). It would have been obvious to one of ordinary skill in the art to incorporate the claimed pH, time, and temperature range into the invention of Umlah et al, in view of Brooks et al, since both are directed to methods of canning food, since Umlah et al already included the food reaching a temperature of about 110-130C in the retort (column 13, line 21), since canned foods were commonly heated at 212F or below for 10-15 minutes (column 5, line 22) by reducing the pH below 5.0 (column 3, line 20) as shown by Brooks et al, and since the claimed pH, time, and temperatures would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of fruit, the pH of the fruit, the size of the can, the size of the fruit pieces, and/or the previous treatments of the fruit in the method of Umlah et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792